IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00296-CV

GLEN WYLIE, JR.,
                                                           Appellant
v.

THE CITY OF HUBBARD,
                                                           Appellee



                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 47658


                          MEMORANDUM OPINION


      Appellant, Glen Wylie, Jr., filed motion for voluntary dismissal of the appeal. See

TEX. R. APP. P. 42.1(a)(1). Wylie no longer wishes to pursue the appeal. Dismissal of

this appeal would not prevent a party from seeking relief to which it would otherwise

be entitled. The motion is granted, and the appeal is dismissed.




                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed October 24, 2013
[CV06]




Wylie v. The City of Hubbard                   Page 2